Citation Nr: 0505915	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a service-connected bilateral claw foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which implemented a September 1995 Board 
decision.  

In the September 1995 decision, the Board granted service 
connection for a bilateral claw foot disorder.  In an October 
1995 rating decision, the RO implemented the Board's grant of 
service connection for a bilateral claw foot disorder and 
assigned a 10 percent disability rating, effective August 19, 
1991.  The veteran perfected an appeal of that rating 
decision.  In March 1999, the Board remanded this case to the 
RO for consideration of Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In an April 1999 rating decision, the RO increased the 
disability rating for bilateral claw foot disorder to 30 
percent, effective August 29, 1991.  Thereafter, the case was 
not returned to the Board for appellate consideration.  The 
claim for a higher rating, however, remains on appeal because 
the 30 percent disability evaluation is less than the maximum 
benefit available under VA laws and regulations.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In a March 2002 rating decision, a rating in excess of 30 
percent was denied.  Although the veteran perfected an appeal 
to this rating decision, as noted, the veteran already had a 
claim pending for a higher evaluation.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the record discloses that the veteran filed a 
Social Security Administration (SSA) disability claim for his 
bilateral claw foot disability.  These records should be 
obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The record also shows that the veteran is receiving ongoing 
treatment at the Martinez, CA, VA facility.  As the case must 
be remanded for the foregoing reason, any updated VA records 
should be obtained on remand.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the veteran's bilateral claw foot disability should 
be re-examined.  The veteran alleged that the VA examination, 
on which the rating of 30 percent was continued, was 
inadequate as it did not address the rating criteria under 
Diagnostic Code 5278.  Veteran's Brief, p. 3.

In considering this issue, the RO must take into account that 
this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain any 
outstanding medical records for the 
veteran's bilateral claw foot disability 
from the Martinez, CA, VA facility, dated 
since January 2004.  If no additional 
evidence is available, that fact should be 
documented in the claims file.

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that was 
used in considering the veteran's claim 
for disability benefits.

3.  After completion of #1 and #2 above, 
including associating with the claims file 
all available records received pursuant to 
the above request, the AMC should schedule 
the veteran for an appropriate VA examination 
of his bilateral claw foot condition.  Any 
indicated tests, including X-rays, should be 
accomplished.  The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report 
that the claims file was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected bilateral claw foot (pes cavus), 
acquired disability.

The examiner should specifically address 
whether the veteran has bilateral marked 
contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.

The examiner should report range of motion 
measurements for the feet.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the feet are used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  The RO 
should consider all the evidence of record to 
determine whether the facts show that he was 
entitled to a higher disability rating for 
this disability at any period of time since 
his original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the decision 
with respect to the claim remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


